DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Edward Ellis on July 9, 2021.

The application has been amended as follows:
IN THE CLAIMS:
Claim 1 has been amended as follows:
A control method for controlling an air intake system (8) which supplies air to an engine (2) of a vehicle (1); the intake system (8) comprises a main air intake (4) coupled to an air filter (9), which is provided with a heating device (14); the control method comprises the steps of; 
determining a pressure difference (ΔP) between upstream and downstream of the air filter (9); 
determining first values of a variation speed (dΔP/dt) of the pressure difference (ΔP) between an upstream and a downstream of the air filter (9) [[is]]are positive and in absolute value greater than a first threshold value (TV1) continuously for a first interval of time (A);  
the first values of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) [[is]]are positive, and in absolute value greater than the first threshold value (TV1) continuously for the first interval of time (A), turning on the heating device (14);
after turning on the heating device, determining a second value of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) is not negative or determining the second value is not less than the first values; and 
in response to determining the second value of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) is not negative or determining the second value is not less than the first values, turning off the heating device.  

Claim 2 has been amended as follows:
The control method according to claim 1, wherein the first values or the second value of the variation speed (dΔP/dt) of the pressure difference (AP) between the upstream and the downstream of the air filter (9) is determined by applying a low-pass filter to the first derivative in time of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9).  

Claim 5 has been amended as follows:
The control method according to claim 1, wherein the heating device (14) is turned on at a greatest power possible when the first values of the variation speed (dΔP/dt) of the pressure the upstream and the downstream of the air filter (9) [[is]]are positive, and in absolute value greater than the first threshold value (TV1).  

Claim 6 has been amended as follows:
The control method according to claim 1 and comprising the further steps of: 
waiting for a second interval of time (B) after turning on the heating device (14); and
third values the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) are not 

Claim 7 has been amended as follows:
The control method according to claim 1 and comprising the further steps of: 
waiting for a second interval of time (B) after turning on the heating device (14); and 
reducing [[the]]a power of the heating device (14) if, after waiting for the second interval of time (B), third values of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) are negative for at least a given amount of time.  



Claim 8 has been amended as follows:
The control method according to claim 7, wherein the power of the heating device (14) is reduced after determining a negative value for the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9).  

Claim 9 has been amended as follows:
The control method according to claim 7 and comprising the further steps of: 
reducing the power of the heating device (14) by a first quantity after determining the third values of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) [is]are {00138/007201-USO/02621569.1}3negative; and 
increasing the power of the heating device (14) by a second quantity, which is equal to half the first quantity, after determining a fourth value of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) is positive following a previous reduction in the power of the heating device (14).  

Claim 10 has been amended as follows:
The control method according to claim 1, wherein the heating device (14) is kept off as long as [[the]]a shutter device (19) of [[the]]a bypass air intake (18) arranged downstream of the air filter (9) is open.  

Claim 11 has been amended as follows:
The control method according to claim 1 and comprising the further step of opening [[the]]a shutter device (19) of [[the]]a bypass air intake (18) arranged downstream of the air filter third values of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) [is]are positive, and in absolute value greater than a second threshold value (TV2) greater than the first threshold value (TV1).  

Claim 12 has been amended as follows:
The control method according to claim 11, wherein the shutter device (19) is opened when the third values of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) [[is]]are positive, and in absolute value 

Claim 13 has been amended as follows:
The control method according to claim 1 and comprising the further step of opening [[the]]a shutter device (19) of [[the]]a bypass air intake (18) arranged downstream of the air filter (9) after determining a value of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) is greater than a third threshold value (ΔPc).  

Claim 14 has been amended as follows:
The control method according to claim 13, wherein the shutter device (19) is opened [[when]] after determining values of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) are greater than the third threshold value (ΔPc) for a fourth interval of time (D). {00138/007201-USO/02621569.1}4 
 

Claim 15 has been amended as follows:
The control method according to claim 1 and comprising the further steps of: determining [[the]]a value of a temperature (T) of the air filter (9); and turning off the heating device (14) if the value of the temperature (T) of the air filter (9) is greater than a fourth predetermined threshold value (TV3).  

Claim 16 has been amended as follows:
A control method for controlling an air intake system (8) which supplies air to an engine (2) of a vehicle (1); the intake system (8) comprises a main air intake (4) coupled to an air filter (9), which is provided with a heating device (14); the control method comprises the steps of: 
determining a pressure difference (ΔP) between an upstream and a downstream of the air filter (9); 
determining first values of a variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) [[is]]are positive and in absolute value greater than a first threshold value (TV1) continuously for a first interval of time (A); 
in response to determining the first values of the variation speed (dΔP/dt) of the pressure difference (ΔP) between upstream and downstream of the air filter (9) [is]are positive, and in absolute value greater than the first threshold value (TV1) continuously for the first interval of time (A), turning on the heating device (14); 
waiting for a second interval of time (B) after turning on the heating device (14); 
after waiting the second interval of time, determining second values of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) are positive for at least a given amount of time,
in response to determining the second values of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) are positive for at least the given amount of time, turning off the heating device (14) and opening a shutter device (19) of a bypass air intake (18), which is arranged downstream of the air filter (9) and through which air is taken in as an alternative to the main air intake (4) and without going through the air filter (9)

Claim 17 has been amended as follows:
A control method for controlling an air intake system (8) which supplies air to an engine (2) of a vehicle (1); the intake system (8) comprises a main air intake {00138/007201-USO/02621569.1}5(4) coupled to an air filter (9), which is provided with a heating device (14); the control method comprises the steps of: 
determining a pressure difference (ΔP) between upstream and downstream of the air filter (9); 
determining first values of a variation speed (dΔP/dt) of the pressure difference (ΔP) between an upstream and a downstream of the air filter (9) is positive and in absolute value greater than a first threshold value (TV1) continuously for a first interval of time (A); 
in response to determining the first values of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) [[is]]are positive, and in absolute value greater than the first threshold value (TV1) continuously for the first interval of time (A), turning on the heating device (14); 
second values of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) are negative for at least a given amount of time; and
after turning on the heating device, determining a third value of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) is not negative or determining the third value is not less than the first values; and 
in response to determining the third value of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) is not negative or determining the third value is not less than the first values, turning off the heating device.  

Claim 18 has been amended as follows:
The control method according to claim 17, wherein the power of the heating device (14) is reduced after determining a negative value of the variation speed (dΔP/dt) of the pressure difference (ΔP) between  the upstream and the downstream of the air filter (9).  

Claim 19 has been amended as follows:
The control method according to claim 17 and comprising the further steps of: 
reducing the power of the heating device (14) by a first quantity when the second values of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) is negative; and 
a fourth value of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) is positive following a previous reduction in {00138/007201-USO/02621569.1}6the power of the heating device (14).  

Claim 20 has been amended as follows:
A control method for controlling an air intake system (8) which supplies air to an engine (2) of a vehicle (1); the intake system (8) comprises a main air intake (4) coupled to an air filter (9), which is provided with a heating device (14); the control method comprises the steps of: 
determining a pressure difference (ΔP) between upstream and downstream of the air filter (9); 
determining first values of a variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) is positive and in absolute value greater than a first threshold value (TV1) continuously for a first interval of time (A);  
in response to determining the first values of the variation speed (dΔP/dt) of the pressure difference (ΔP) between upstream and downstream of the air filter (9) [[is]]are positive, and in absolute value greater than the first threshold value (TV1) continuously for the first interval of time (A), turning on the heating device (14); 
determining a second value of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) is positive, and in absolute value greater than a second threshold value (TV2) greater than the first threshold value (TV1);
in response to determining the second value of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) is positive, and in absolute value greater than a second threshold value (TV2) greater than the first threshold value (TV1), opening [[the]]a shutter device (19) of the bypass air intake (18) arranged downstream of the air filter (9) and turning off the heating device 

Claim 21 has been amended as follows:
The control method according to claim 20, wherein the shutter device (19) is opened when third values of the variation speed (dΔP/dt) of the pressure difference (ΔP) between the upstream and the downstream of the air filter (9) [[is]]are positive, and in absolute value 

Allowable Subject Matter
Claims 1-2 and 5-21 are allowed. 

Reasons for Allowance
The closet prior art is Calaprisco (US 2009/0139200) and Hindman (US 4,482,461). Calaprisco discloses a control method for controlling an air intake system which supplies air to an engine of a vehicle. The intake system has a main air intake coupled to an air filter with a heating device. When the air filter is clogged with ice, the heating device can be turned on based upon a pressure difference between the upstream and downstream of the air filter. The pressure difference is used as an indication that the air filter is clogged. Hindman teaches using a pressure 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.P.O./
Examiner, Art Unit 3741
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741